DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
The amendments filed December 12, 2020 have been entered.  Claims 1-28 are currently pending in the application.
Applicant argues on pages 8-13 of Applicant’s remarks that the previously cited prior art of Yang (U.S. Publication No. 2007/0164594) in view of Ruschke et al. (U.S. Publication No. 2008/0127415) does not disclose the newly amended subject matter of a seat cushion with a surface defining a plane, the armrest selectively positionable parallel to and at a plurality of non-parallel angles relative to said plane defined by said surface of said seat cushion; a first joint having a rotation mechanism permitting rotational motion about a full 360 degrees, and said first joint having a rotation mechanism permitting rotational motion about a full 360 degrees in any of said parallel and non-parallel angles relative to said plane of said surface of said seat cushion in said plurality of locked positions.  However, a new ground of rejection has been made with the cited art of Yang in view of Reyes (U.S. Publication No. 2015/0257960) as discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, Applicant), regards as the invention.
Regarding claim 27, it is unclear if the seat cushion, introduced in line 3, is the same as the seat cushion as claimed in line 2 of claim 1.  For examination purposes, it is assumed the seat cushion of claim 1 and claim 27 are the same structure.  Claim 28 is additionally rejected by virtue of its dependence from claim 27.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. Publication No. 2007/0164594) in view of Reyes (U.S. Publication No. 2015/0257960).
Regarding claim 1, Yang discloses an arm support assembly for a medical examination device (shown in figure 1), said arm support assembly comprising:  an armrest 40; a connection assembly including:  (i) a first joint 44 secured to said armrest 40; (ii) a second joint 20 secured to said medical examination device (through stationary platform 10, figure 1, figure 2); and (iii) an elongate member 33 extending between said first joint 44 at one end and said second joint 20 at an opposite end; and said second joint having a rotation mechanism permitting rotational 
Yang does not disclose a seat cushion with a surface defining a plane, the armrest selectively positionable parallel to and at a plurality of non-parallel angles relative to said plane defined by said surface of said seat cushion; said first joint having a rotation mechanism permitting rotational motion about a full 360 degrees in an unlocked position and restricting rotational motion in any of a plurality of locked positions about degrees and said armrest about said first joint to collectively position said arm support assembly in any of said parallel and non-parallel angles relative to said plane of said surface of said seat cushion in said plurality of locked positions.
Reyes teaches an arm support assembly 900 for a medical examination device 100 with a seat cushion 102 (described in paragraph 0063, where the chair 100 comprises soft components) with a surface defining a plane (defined by the top of 102, where a user may sit, Figure 1), said arm support assembly comprising: an armrest 901 (figure 9 and 13, paragraph 0076) selectively positionable parallel to and at a plurality of non-parallel angles relative to said place defined by said surface of said seat cushion (paragraph 0069, where “essentially any desired position of rest 901 for supporting a body part of a subject may be attained”, where the armrest 901 can be rotated via joint 1001 and 1002, shown in figure 11); a connection assembly including: (i) a first joint 1001 and 1002 secured to said armrest 900 (figures 9, 11, and 13, paragraph 0065, comprised of the joint 1001 and 1002 positioned between 906 and 907, as shown in Figure 11); (ii) a second joint 1001 and 1002 secured to said medical examination 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang with a seat cushion with a surface defining a plane, the armrest selectively positionable parallel to and at a plurality of non-parallel angles relative to said plane defined by said surface of said seat cushion that said first joint having a rotation mechanism permitting rotational motion about a full 360 degrees in an unlocked position and restricting rotational motion in any of a plurality of locked positions about a full 360 degrees and said armrest about said first joint to collectively position said arm support assembly in any of said parallel and non-parallel angles relative to said plane of said surface of said seat 
Regarding claim 2, Yang, as modified, discloses the subject matter discussed above with regard to claim 1.  Yang, as modified, further discloses wherein said each of said plurality of locked positions of each of said first and second joints 44 and 20 are rotationally spaced in a range of 100 to 600 from each adjacent one of said plurality of locked positions (see Yang, Figure 2 and Figure 12, where ratchet 27 has 12 spaced apart grooves, indicating locked positions every 30 degrees).
Regarding claim 3, Yang, as modified, discloses the subject matter as discussed above with regard to claims 1 and 2.  Yang, as modified, does not disclose wherein said each of said plurality of locked positions of each of said first and second joints are rotationally spaced about 20 degrees from each adjacent one of said plurality of locked positions.
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Yang, as modified, so that each of said plurality of locked positions of each of said first and second joints are rotationally spaced about 20 degrees from each adjacent one of said plurality of locked positions, because doing so would merely amount to since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art.  In this regard, MPEP 2144.04 and In re Harza
Regarding claim 4, Yang, as modified, discloses the subject matter discussed above with regard to claim 1.  Yang, as modified, further discloses wherein said armrest further comprises a forward end, an opposite rearward end and at least one longitudinal side; wherein said elongate member 908 and said armrest 901 are selectively positionable with respect to each other in one of a plurality of positions defined by a first included angle formed by the intersection of (i) a longitudinal axis of said armrest 901 originating at the center of said first joint 1001 and 1002 (see Reyes, shown in Figure 11 and paragraph 0072) and extending toward said forward end of said armrest 901, and (ii) a first measured ray originating at the center of said first joint 1001 and 1002 (see Reyes, shown in Figure 11 and paragraph 0072) and extending radially outwardly therefrom at the point where said elongate member 908 is secured to said first joint; and wherein said elongate member 908 and said medical examination device 100 are selectively positionable with respect to each other in a plurality of positions defined by a second included angle formed by the intersection of (iii) a reference ray originating at the center of said second joint 1001 and 1002 (see Reyes, Figure 10 and paragraph 0070) and extending radially outwardly therefrom in a direction normal to the supporting surface of said medical examination device 100 (see Reyes, Figure 13), and (iv) a second measured ray originating at the center of said second joint 1001 and 1002 (see Reyes, Figure 10 and paragraph 0070) and extending radially outwardly therefrom at the point where said elongate member 908 is secured to said second joint 1001 and 1002 (see Reyes, Figure 10, paragraph 0070, where the full assembly is shown in Figures 9 and 13, where the angles formed by the claimed rays are an inherent property of the armrest assembly of Reyes, additionally see Figures 9 and 13).
Regarding claim 5, Yang, as modified, discloses the subject matter discussed above with regard to claims 1 and 4.  Yang, as modified, further discloses wherein said first included angle is selected from the group consisting of:  (i) in the range of 135 to 170 degrees, (ii) in the range of 
Regarding claim 6, Yang, as modified, discloses the subject matter discussed above with regard to claims 1, 4 and 5.  Yang, as modified, further discloses wherein said first included angle is selected from the group consisting of (i) about 157 degrees, (ii) about 110 degrees (iii) about 116 degrees and (iv) about 90 degrees (see Reyes, paragraph 0069, where essentially any desired position of rest 901 for supporting a body part of a subject may be attained).
Regarding claim 7, Yang, as modified, discloses the subject matter discussed above with regard to claims 1 and 4.  Yang, as modified, further discloses wherein said second included angle is selected from the group consisting of:  (i) in the range of 5 to 20 degrees (ii) in the range of 350 to 10 degrees, (iii) in the range of 55 to 85 degrees, and (iv) in the range of 80 to 100 degrees (see Reyes, paragraph 0069, where essentially any desired position of rest 901 for supporting a body part of a subject may be attained).
Regarding claim 8, Yang, as modified, discloses the subject matter discussed above with regard to claims 1 and 4.  Yang, as modified, further discloses wherein said second included angle is selected from the group consisting of:  (i) about 120, (ii) about 0°, (iii) about 68 degrees and (iv) about 90° (see Reyes, paragraph 0069, where essentially any desired position of rest 901 for supporting a body part of a subject may be attained).
Regarding claim 9, Yang, as modified, discloses the subject matter discussed above with regard to claims 1 and 4.  Yang, as modified, further discloses wherein said first included angle is selected from any one of (i) in the range of 135 to 170 degrees, (ii) in the range of 100 to 120 degrees (iii) in the range of 105 to 125 degrees and (iv) in the range of 80 to 100 degrees, and said second included angle is selected from any one of (v) in the range of 5 to 20 degrees (vi) in 
Regarding claim 10, Yang, as modified, discloses the subject matter discussed above with regard to claim 1.  Yang, as modified, further discloses wherein said first included angle is selected from any one of (i) about 157 degrees, (ii) about 110 degrees (iii) about 116 degrees, and (iv) about 90 degrees, and said second included angle is selected from any one of (v) about 120 degrees (vi) about 0 degrees , (vii) about 68 degrees and (viii) about 90 degrees (see Reyes, paragraph 0069, where essentially any desired position of rest 901 for supporting a body part of a subject may be attained).
Regarding claim 11, Yang, as modified, discloses the subject matter as discussed above with regard to claims 1 and 4.  Yang, as modified further discloses:  wherein said plurality of locked positions includes:  (i) a seated position defined by said first included angle being in the range of 135 to 170 degrees and said second included angle being in the range of 5 to 20 degrees; (ii) a blood pressure position defined by said first included angle being in the range of 100 to 120 degrees and said second included angle being in the range of 350 to 10 degrees; (iii) a supine position defined by said first included angle being in the range of 105 to 125 degrees and said second included angle being in the range of 55 to 85 degrees; and (iv) a stowed position defined by said first included angle being in the range of 80 to 100 degrees and said second included angle being in the range of 80 to 100 degrees (see Reyes, paragraph 0069, where essentially any desired position of rest 901 for supporting a body part of a subject may be attained).
To the extent it may be argued that Yang, as modified, does not explicitly disclose the subject matter of claim 11, it nevertheless it would have been obvious to one of ordinary skill in In re Aller, 105 USPQ 233 and MPEP 2144.05 are relevant.
Regarding claim 12, Yang, as modified, discloses the subject matter as discussed above with regard to claims 1, 4 and 11.  Yang, as modified, discloses wherein said plurality of locked positions includes:  (i) said seated position being defined by said first included angle being about 157 degrees and said second included angle being about 12 degrees (ii) said blood pressure position being defined by said first included angle being about 110 degrees and said second included angle being about 0 degrees; (iii) said supine position being defined by said first included angle being about 116 degrees and said second included angle being about 68 degrees and (iv) said stowed position being defined by said first included angle being about 90 degrees 
To the extent it may be argued that Yang, as modified, does not explicitly disclose the subject matter of claim 12, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein said plurality of locked positions includes:(i) said seated position being defined by said first included angle being about 157 degrees and said second included angle being about 12 degrees (ii) said blood pressure position being defined by said first included angle being about 110 degrees and said second included angle being about 0 degrees; (iii) said supine position being defined by said first included angle being about 116 degrees and said second included angle being about 68 degrees and (iv) said stowed position being defined by said first included angle being about 90 degrees and said second included angle being about 90 degrees, as a matter of routine optimization, as one of ordinary skill in the art would recognize the need for the required positioning of the arm for comfort, as well as for the intended purpose of the arm rest.  One of ordinary skill in the art would be aware of the position required to accurately take blood pressure, and would know to adjust the arm rest to the appropriate level in order to do so.  Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this regard, In re Aller, 105 USPQ 233 and MPEP 2144.05 are relevant.
Regarding claim 26, Yang, as modified, discloses the subject matter as discussed above with regard to claim 1.  Yang, as modified, does not disclose wherein said first joint, said elongate member, and said second joint are formed of a unitary construction.
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and MPEP 2144.04 are relevant.
Regarding claim 27, Yang, as modified, discloses the subject matter as discussed above with regard to claim 1.  Yang, as modified, further discloses wherein said armrest further comprises a forward end and an opposite rearward end (see Yang, Figure 1, where the armrest 40 has two ends, where one end can be a forward end and the other can be a rearward end, additionally see Reyes, Figure 1 and 13, where the armrest 901 has two ends, where the forward end is located toward foot rest 103 and the rearward end is located toward back rest 101; said arm support assembly being collectively and selectively positionable between at least:(i) a seated position defined by said armrest 901 being parallel to said surface of said seat 102 and adjacent to said seat 102 (see Reyes, figures 1 and 13, and additionally see Yang armrest 40, Figure 1); (ii) a blood pressure position defined by said forward end of armrest  901 lowered and said rearward end of said armrest 901 elevated relative to in said seated position (see Reyes, figure 1 and 13, and paragraph 0069 where essentially any desired position of rest 901 for supporting a body part of a subject may be attained); (iii) a supine position defined by said armrest 901 being parallel to said surface of said seat 102 and positioned near said head 101 (see Reyes, figures 1 and 13); and (iv) a stowed position defined by said armrest 901 being below a plane defined by said surface of said seat (see Reyes, figure 1 and 13, and paragraph 0069 where essentially any desired position of rest 901 for supporting a body part of a subject may be attained).

Reyes teaches said medical examination device further comprising a seat cushion 102 (described in paragraph 0063, where the chair 100 comprises soft components) having a surface (defined by the top of 102, where a user may sit, Figure 1), head and oppositely disposed foot (where the head of the cushion is the end associated with the back rest 101 where the head of user may rest, and the foot is the end associated with the foot rest 103, figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Yang, as modified, with said medical examination device further comprising a seat cushion having a surface, head and oppositely disposed foot as taught by Reyes, because the cushion of Reyes would provide comfort to a user lying or sitting on the support surface (paragraph 0063).
Regarding claim 28, Yang, as modified, discloses the subject matter as discussed with regard to claims 1 and 27.  Yang, as modified, further discloses wherein said stowed position is also a patient transfer position where said armrest 40 (of Yang, and 901 of Reyes) is configured to be gripped by a patient moving onto or off said medical examination device 100 (see Reyes, Figure 9 and 13, and Yang, Figure 1).
Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Reyes and further in view of Ruschke et al. (U.S. Publication No. 2008/0127415), hereinafter referred to as Ruschke.
Regarding claim 13, Yang, as modified, discloses the subject matter as discussed above with regard to claim 1.  Yang, as modified, does not disclose wherein said armrest has a shape defined by at least one first bend having a first bend radius and at least one second bend having a second bend radius, wherein said first bend radius is smaller than said second bend radius. 


    PNG
    media_image1.png
    562
    729
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Yang, as modified, so that said armrest has a shape defined by at least one first bend having a first bend radius and at least one second bend having a second bend radius, wherein said first bend radius is smaller than said second bend radius, because doing so would merely have been an obvious matter of design choice to select the shape of the armrest to be defined by at least one first bend having a first bend radius and at least one second bend having a second bend radius, wherein said first bend radius is smaller than said second bend radius, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Furthermore, it would have been an obvious matter of design 
Regarding claim 14, Yang, as modified, discloses the subject matter as discussed above with regard to claims 1 and 13.  Yang, as modified, does not disclose wherein said at least one first bend has a center line bend radius in the range of 1.5 to 3.0 inches.
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Yang, as modified, so that said at least one first bend has a center line bend radius in the range of 1.5 to 3.0 inches because doing so would merely have been an obvious matter of design choice to select the shape of the armrest so said at least one first bend has a center line bend radius in the range of 1.5 to 3.0 inches, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Furthermore, it would have been an obvious matter of design choice to select the claimed shape, because Applicant has not disclosed that having such a shape itself solves any stated problem, the claimed shape does not provide any unexpected result, and it appears that the invention would perform equally well where the armrest is of another shape.  Overall, Applicant has not established any criticality of the claimed shape, and thus selecting the claimed shape would be an obvious matter of design choice.
Regarding claim 15, Yang, as modified, discloses the subject matter as discussed above with regard to claims 1, 13 and 14.  Yang, as modified, does not disclose wherein said at least one first bend has a center line bend radius in the range of 1.5 to 3.0 inches.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Furthermore, it would have been an obvious matter of design choice to select the claimed shape, because Applicant has not disclosed that having such a shape itself solves any stated problem, the claimed shape does not provide any unexpected result, and it appears that the invention would perform equally well where the armrest is of another shape.  Overall, Applicant has not established any criticality of the claimed shape, and thus selecting the claimed shape would be an obvious matter of design choice.
Regarding claim 16, Yang, as modified, discloses the subject matter as discussed above with regard to claims 1 and 13.  Yang, as modified, does not disclose wherein said at least one second bend has a center line bend radius in the range of 3.0 to 7.0 inches.
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Yang, as modified, so that said at least one second bend has a center line bend radius in the range of 3.0 to 7.0 inches because doing so would merely have been an obvious matter of design choice to select the shape of the armrest so said at least one second bend has a center line bend radius in the range of 3.0 to 7.0 inches, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Furthermore, it would have been an obvious matter of design choice to select the 
Regarding claim 17, Yang, as modified, discloses the subject matter as discussed above with regard to claims 1, 13 and 16.  Yang, as modified, does not disclose wherein said at least one second bend has a center line bend radius of about 6.0 inches.
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Yang, as modified, so that said at least one second bend has a center line bend radius of about 6.0 inches because doing so would merely have been an obvious matter of design choice to select the shape of the armrest so said at least one second bend has a center line bend radius of about 6.0 inches, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Furthermore, it would have been an obvious matter of design choice to select the claimed shape, because Applicant has not disclosed that having such a shape itself solves any stated problem, the claimed shape does not provide any unexpected result, and it appears that the invention would perform equally well where the armrest is of another shape.  Overall, Applicant has not established any criticality of the claimed shape, and thus selecting the claimed shape would be an obvious matter of design choice.
Regarding claim 18, Yang, as modified, discloses the subject matter as discussed above with regard to claim 13.  Yang, as modified, does not disclose wherein said armrest has a length in the range of 12 to 28 inches.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Furthermore, it would have been an obvious matter of design choice to select the claimed shape, because Applicant has not disclosed that having such a shape itself solves any stated problem, the claimed shape does not provide any unexpected result, and it appears that the invention would perform equally well where the armrest is of another shape.  Overall, Applicant has not established any criticality of the claimed shape, and thus selecting the claimed shape would be an obvious matter of design choice.
Regarding claim 19, Yang, as modified, discloses the subject matter as discussed above with regard to claim 13.  Yang, as modified, does not disclose wherein said armrest has a length of about 14 inches.
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Yang, as modified, so that said armrest has a length of about 14 inches because doing so would merely have been an obvious matter of design choice to select the shape of the armrest to be said armrest has a length in the range of 12 to 28 inches, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Furthermore, it would have been an obvious matter of design choice to select the claimed shape, because Applicant has not disclosed that having such a shape itself solves any stated problem, the claimed shape does not provide any unexpected result, and it .
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Reyes and further in view of Black et al. (U.S. Patent No. 3,125,769), hereinafter referred to as Black.
Regarding claim 20, Yang, as modified, discloses the subject matter as discussed above with regard to claim 1.  Yang, as modified, does not explicitly disclose wherein said armrest further comprises tubing having an outer diameter in the range of 1.25 to 2 inches.
Black teaches wherein said armrest further comprises tubing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Yang, as modified, so said armrest further comprises tubing, as tubing tends to be lighter in weight while maintaining the strength of a rod structure, and doing so would merely represent a simple substitution of one known element (the material of Yang) for another (the tubing of Black) to obtain predictable results, an armrest capable of supporting a patient in a patient support surface.  In this regard, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143 are relevant.
Additionally, Yang, as modified, does not disclose tubing having an outer diameter in the range of 1.25 to 2 inches.
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided tubing having an outer diameter in the range of 1.25 to 2 inches, because doing so would merely amount to a change in size, which would not preform differently than the prior art.  In this regard, In re Gardner v. TEC Syst., Inc
Regarding claim 21, Yang, as modified, discloses the subject matter as discussed above with regard to claims 1 and 20.  Yang, as modified, does not disclose wherein said tubing has a circular cross-section and has an outer diameter of about 1.25 inches
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided tubing which has a circular cross-section and has an outer diameter of about 1.25 inches, because doing so would merely amount to a change in size, which would not preform differently than the prior art.  In this regard, In re Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) and MPEP 2144.04 are relevant.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Reyes and further in view of Lane et al. (U.S. Patent No. D779,074), hereinafter referred to as Lane.
Regarding claim 22, Yang, as modified, discloses the subject matter as discussed above with regard to claim 13.  Yang, as modified, does not disclose wherein said armrest further comprises a forward end and an opposite rearward end, said first joint secured to said armrest at one of said rearward end and said forward end and the opposite end cantilevered.
Lane teaches said armrest further comprises a forward end and an opposite rearward end, said first joint secured to said armrest at one of said rearward end and said forward end and the opposite end cantilevered (see annotated Figure 3, below).

    PNG
    media_image2.png
    559
    709
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Yang, as modified, so the armrest comprises a forward end and an opposite rearward end, where said first joint secured to said armrest at one of said rearward end and said forward end and the opposite end cantilevered as taught by Lane, because doing so would allow for the opposite end to have a greater range of motion, as it would be located further from the connection point, which would allow the arm to move a greater vertical distance when rotated.
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Reyes and further in view of Mahoney (U.S. Patent No. 4,215,446).
Regarding claim 23, Yang, as modified, discloses the subject matter as discussed above with regard to claim 1.  Yang, as modified, does not disclose wherein said armrest further comprises padding configured to cover at least a portion of said armrest.
Mahoney teaches wherein said armrest further comprises padding 14 configured to cover at least a portion of said armrest 10 (Figure 1).

Regarding claim 24, Yang, as modified, discloses the subject matter as discussed above with regard to claims 1 and 23.  Yang, as modified, further discloses wherein said padding 14 further comprises at least one compliant material that is compressible and configured to provide resilient support to the patient's arm (see Mahoney, Col. 1, lines 54-56 which discloses the padding being comprised of “sufficiently resilient material”).
Regarding claim 25, Yang, as modified, discloses the subject matter as discussed above with regard to claims 1 and 23.  Yang, as modified, further discloses wherein said padding 14 is removable from said armrest 10 (see Mahoney, Col. 2, lines 22-35).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673                                                                          

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673